    Case 2:20-cv-02460-SIL Document 38 Filed 12/07/20 Page 1 of 2 PageID #: 132


JacksonLewis                                                           Jackson Lewis P.C.
                                                                       58 South Service Road, Suite 250
                                                                       Melville NY 11747
                                                                       (631) 247-0404
                                                                       (631) 247-0417 Fax




MY DIRECT DIAL IS: 631-247-4661
MY EMAIL ADDRESS IS: NOEL.TRIPP@JACKSONLEWIS.COM

                                                                December 7, 2020

VIA FACSIMILE

The Honorable Brian M. Cogan
United States District Judge for the
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
718-613-2236 facsimile
                                             Re:      Angel Patino, et al. v. Cor J. Sea Food Corp., et al.
                                                      Civil Case No.: 20-cv-02460

Dear District Judge Cogan:

                We are counsel for Defendant Greg Morgese (“Mr. Morgese”) in the above Fair
Labor Standards Act matter. While the parties other than Mr. Morgese previously consented to
Magistrate Judge Locke’s plenary jurisdiction prior to Mr. Morgese’s addition to this matter as a
Defendant through the Amended Complaint filed on July 20, 2020 (Dkt. 14, 16), he was not party
to that consent. Mr. Morgese has reached a settlement with Plaintiffs as to himself, and submits
this letter request to Your Honor (as the previously-assigned district judge) jointly with Plaintiffs
to request that Your Honor “so order” the enclosed Consent to Jurisdiction, so that Magistrate
Locke can conduct a Cheeks review of the settlement with jurisdiction over all parties.

                  We thank the Court for its attention to this request.1

                                                                Respectfully submitted,

                                                                JACKSON LEWIS P.C.

                                                                Noel P. Tripp

                                                                Noel P. Tripp
NPT:dc
cc: Magistrate Judge Stephen I. Locke (via ECF and email: Kristin_gandiosi@nyed.uscourts.gov)
    All Counsel of Record (via ECF)
4816-4909-6143, v. 1



1
 This request is submitted via facsimile to ensure the Court receives it, as the case is no longer assigned to Your
Honor in the ECF system. It is simultaneously being lodged on ECF in 20-CV-2460 as Docket Entry 38. To the
extent the District reassigns this matter to a different District Judge in light of the unusual procedural posture, Mr.
Morgese and Plaintiffs direct this request to that Court.
             Case 2:20-cv-02460-SIL Document 38 Filed 12/07/20 Page 2 of 2 PageID #: 133

AO 85 (Rev. 02(17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge



                                         UNITED STATES DISTRICT COURT
                                                                       for the
                                                           Eastern District of New York

                    ANGEL PATIN°, ET AL.                                         )
                                Plaintiff                                        )
                                    V.                                           )   Civil Action No.   20-CV-2480(SMC)(SIL)
             COR J. SEA FOOD CORP., ET AL.
                                                                                 )
                               Defendant                                         )



           NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

         Notice of a magistrate judge's availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jut)/ or nonjury trial) and to order the entry of a final judgment. The judgment
may then be appealed directly to the United States court of appeals like any other judgment of tins court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.


        You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.


        Consent to a magistrate judge's. authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.


   Printed names ofparties and attorneys                                     Sig tares ofparties or attorneys                    Dates
ANGEL PATINO and EDGAR SALAMANCA
                                                                             r                                                 12/07/2020
GREG J. MORGESE
                                                                                                                               12/07/2020




                                                                    Reference Order

        IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 USE. § 636(c) and Fed. R. Civ. P. 73.



Date:
                                                                                                  District Judge's signature



                                                                                                    Printed name and title

Note:     Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
          magistrate judge. Do not return this form to a judge.



         Pant                            Save As..                                                                               Reset
